Citation Nr: 0930877	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensable rating for scars, right ankle, 
status-post open reduction internal fixation (ORIF) for 
fractured fibula, characterized on appeal as right ankle 
scars.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 1992 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which reduced the Veteran's 10 percent 
rating for his right ankle scars to 0 percent effective May 
6, 2006.  In November 2007, the RO issued a rating decision 
that corrected the effective date of 0 percent to May 19, 
2006, and noted that this did not affect the monetary award 
which the Veteran received. 

The following disabilities are service connected:  
hypertension; lumbosacral spine strain with degenerative 
joint disease (DJD) of SI joints associated with right ankle 
DJD status-post open reduction internal fixation (ORIF) for 
fractured fibula; patellofemoral chondromalacia, right knee 
associated with right ankle DJD status-post ORIF for 
fractured fibula; and right ankle DJD status-post ORIF for 
fractured fibula.  The Veteran's combined evaluation is 
currently 40 percent.  These issues are not on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record indicates that the Veteran 
experiences pain from his scars of the right ankle. 





CONCLUSION OF LAW

The criteria for a 10 percent rating for scars, right ankle, 
status-post ORIF for fractured fibula have been met.  38 
U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.16, Diagnostic Code 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2005 and March 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The March 2006 letter 
provided information about evidence needed to evaluate 
disabilities and determine the effective date.  Additional 
notice of the specific criteria for an increased rating, 
under Diagnostic Code 7804 as is now required by Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), was provided in June 
2008.  Although there are other rating criteria regarding 
scars, as will be discussed below, the Veteran is not 
prejudiced by not receiving notice of the other Diagnostic 
Codes, because the Veteran's disability can only reasonably 
be evaluated under Diagnostic Code 7804.  Further, the Board 
recognizes that the Veteran was not provided the most recent 
revisions of Diagnostic Code 7804, but notes that the Veteran 
never requested evaluation under the new criteria.  
Nevertheless, as will be found below, the Board is awarding 
the Veteran the highest rating he could be awarded for his 
two scars, under either the new or old Diagnostic Criteria 
7804.  As such, the Veteran is not prejudiced by not 
receiving notice of the amended Diagnostic Code 7804.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, generally adequate notice was given after the 
appealed AOJ decision, dated in June 2006.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Notice was provided in letters 
from March 2006 and June 2008, and a Statement of the Case 
was issued in November 2007 with a Supplemental Statement of 
the Case issued in May 2009.  Thus, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran contends that he is entitled to a compensable 
rating for his service-connected right ankle scars.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Recently, in Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held 
that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding" is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the symptoms 
are duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The Board acknowledges that the Veteran's right ankle DJD, 
chondromalacia associated with right ankle DJD and 
lumbosacral spine strain with DJD of SI joints associated 
with right ankle DJD have resulted in compensable 
disabilities.  

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the Veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.

In a subsequent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
Rating Schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the Veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.

The Veteran's service-connected scars are currently rated by 
the RO under the provisions of Diagnostic Code 7804.  The 
Board notes that, following the RO's June 2006 decision, 
Diagnostic Code 7804 was amended, effective October 23, 2008.  
See 73 Fed.Reg. 54708-01, 54710 (September 23, 2008).  Under 
the revised regulations, scars other than of the head, face, 
or neck, are rated under Diagnostic Codes 7801 to 7805.

Under the former VA Rating Schedule, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801.  Superficial scars, on 
other than the head, face, or neck, that do not cause limited 
motion and encompass an area or areas at least 144 square 
inches (929 square centimeters) warrant a 10 percent 
evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  
Under Diagnostic Code 7803, superficial scars that are also 
unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  
Diagnostic Code 7805 provided that other scars could be rated 
on limitation of function of the affected area.  38 C.F.R. 
§ 4.118.  Notes differentiated between deep and superficial 
scars, by explaining that deep scars are those with 
underlying tissue damage.  In addition, an unstable scar was 
specified as one where, for any reason, there was frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Notes following Diagnostic Codes 7801-7804.  As is shown by 
the evidence, Diagnostic Codes 7801 through 7803 and 7805 are 
inapplicable.

Under the current Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation.  
Under the former Diagnostic Code 7804, superficial scars that 
were painful on examination were evaluated as 10 percent 
compensable.

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria.

Upon review of the applicable codes, the Board finds that 
Diagnostic Code 7804 is the only applicable code under which 
the Veteran's scars may be rated.  As noted above, a 10 
percent evaluation may be assigned where there are one or two 
scars that are unstable or painful.  The updated code no 
longer explicitly references the need for an objective 
finding that the scars are painful on examination.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  The amendments are only effective, 
however, for claims filed on or after October 23, 2008, 
although a claimant may request consideration under the 
amended criteria.  In this case, the Veteran has not 
requested such consideration.  The RO nevertheless considered 
his scar disorders under the amended criteria in a May 2009 
supplemental statement of the case.  The Board, therefore, 
will also consider the claim under both the former and the 
amended criteria.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran was service connected for his right ankle scars 
in December 2001, based in part on evidence from a September 
2001 examination which noted that the right ankle had two 
well-healed scars, one over the lateral and one over the 
medial surface.  The Board notes that the Veteran previously 
had right ankle surgery in July 1995.  The scars were noted 
in the September examination to be tender and sensitive, thus 
the Veteran was granted a rating of 10 percent.

In July 2003, the Veteran underwent a second surgery on his 
ankle, in which an "anteromedial incision was extended 
distally toward the foot."  A VA examination from February 
2005 noted that the right ankle had a scar of 8 centimeters 
over the lateral malleolus, plus a 4 centimeter scar 
dorsally.  The examiner noted these scars were flat and well-
healed, mildly tender to palpitation and non adhering.  The 
diagnosis was status-post right ankle ORIF with fractured 
fibula and dislocation with residual tender scars and 
degenerative joint disease with limitations of motion.  

Private treatment records from July 2003 to June 2005 noted 
the Veteran's past ankle surgeries and that he experienced 
symptamotology including pain and stiffness.  There was no 
indication, however, that the Veteran was treated 
specifically for painful scars.  One note from September 2004 
stated that the Veteran's surgical incisions were well-
healed.

VA treatment records from February 2005 to April 2005 
assessed the Veteran as having right ankle and lower leg 
instability.  They also noted that he was waiting to receive 
an Arizona brace, and taking Tylenol occasionally for pain.  

In May 2006, the Veteran was afforded another VA examination 
to consider the severity of his service-connected right ankle 
disability.  This examiner noted that the Veteran used a 
right Arizona brace.  He noted that the right ankle had an 
8 centimeter scar over the lateral malleolus and a 4 
centimeter scar distally that was "flat, well healed, non-
tender, linear and non-adhering."  In addition, the examiner 
noted that there was no evidence of instability. 

In a rating decision from June 2006, the Veteran's rating 
entitlement was reduced to 0 percent due to the VA 
examination which had provided objective evidence that the 
scar was non-tender.  The RO noted that a noncompensable 
rating must be assigned unless the evidence shows a 
superficial scar which is painful on examination, which was 
accurate under the old rating regulation.  A rating decision 
in November 2007 corrected the effective date of the reduced 
rating to reflect the date of the Veteran's May 2006 
examination, which found the scars to be non-tender.  As 
noted above, this did not alter the monetary award which the 
Veteran received. 

In August 2006, the Veteran was again afforded a VA 
examination.  The examiner noted that "the ankle show[ed] 
well-healed scars exactly as per Dr. Katz's recent C and P 
exam[ination]."  Thus, the Board notes that the examiner 
appeared to agree with Dr. Katz's examination in February 
2005, rather than the more recent May 2006 examination.  The 
February 2005 examination, as noted above, had specifically 
found the scars to be mildly tender on palpitation.  The 
examiner noted that the Veteran used a brace as an assistive 
device on his ankle, and the Board considers that the brace 
is a necessary component of the Veteran's treatment for his 
other service-connected disabilities.  The examination, which 
related to the Veteran's right ankle in general, noted that 
the condition affected his usual occupation to some degree, 
as the Veteran reported being unable to work vigorously as a 
janitor as a result of his ongoing ankle issues.  In 
addition, the Veteran reported reduced abilities to bend, 
lift, carry and recreate in his daily life.  The Veteran 
reported pain in the ankle, but denied ankle instability.

VA outpatient treatment records from January 2007 reported 
that the Veteran used muscle relaxants and pain medication 
for his ankle and foot pain in general.

In his appeal, dated January 2008, the Veteran reported that 
because he wore a brace with his shoe there was pressure on 
his foot and scars.  As a result, he reported experiencing 
sharp pain from his large toe to his scars.  He further 
stated that he took medication for the pain in his ankle, and 
was affected by the changes in the weather.  The Veteran 
continued to raise these contentions in his May 2009 
statement, in which he specifically wrote that "[t]he 
pressure of the brace and a shoe causes the scar to be 
painful."

Although a number of other diagnostic codes deal specifically 
with scarring, the Veteran's right ankle scars are most 
appropriately rated under Diagnostic Code 7804.  In this 
regard, Diagnostic Code 7800 is inapplicable as it covers 
scars on the head, face, and neck only; however, the scars at 
issue here are on the Veteran's right ankle.  There has been 
no showing that the surgical scars involve underlying tissue, 
and Diagnostic Code 7801, which is for deep scars, is 
therefore not appropriate.  Although Diagnostic Code 7802 
applies to superficial scars that that are nonlinear, the 
area covered by scars must be 144 square inches (929 square 
centimeters), which is far larger than the area covered by 
the Veteran's scars.  The previous Diagnostic Code 7803 was 
for unstable scars, which is not applicable in this case.  
Diagnostic Code 7805, which provides for rating scars based 
on limitation of the affected part, is also inapplicable as 
the medical evidence does not show, nor does the Veteran 
contend, that any scar over the right ankle produces any 
limitation of function.  

Whether under the old or new Diagnostic Code 7804, the 
Veteran is entitled to a 10 percent rating for painful scars.  
Given the evidence as outlined above, the Veteran's surgical 
scars over the right ankle are superficial and have been 
noted to be variously tender on palpitation in February 2005, 
non-tender on examination in May 2005, and finally in August 
2006 - as noted on examination in 2005.  They have not been 
shown to be unstable, or to result in any functional 
impairment.  The Board has carefully considered the Veteran's 
contentions that his right ankle scars have been more severe 
than the assigned disability rating reflects, and that the 
combination of wearing a brace and shoe causes the scar to be 
painful.  There is conflicting medical evidence of record 
regarding the tenderness of the Veteran's scar; however, the 
Veteran is competent and credible in his consistent 
assertions that the scars are painful.  Thus, in an effort to 
properly rate this Veteran, the Board resolves all reasonable 
doubt in the Veteran's favor and finds that he is entitled to 
a 10 percent rating under Diagnostic Code 7804. 

The Board has also considered whether to issue staged ratings 
pursuant to Hart, and finds that under the circumstances, 
staged ratings are not appropriate.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected right ankle scars, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the Veteran has 
not required frequent periods of hospitalization for 
treatment of his right ankle scars.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
Specifically, 38 C.F.R. § 4.1 states, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
disability, the Board finds that the 10 percent evaluation 
adequately reflects the Veteran's disability for right ankle 
scars.  In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating of 10 percent for scars, 
right ankle, status-post ORIF for fractured fibula is 
granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


